Title: From James Madison to Thomas Jefferson, 11 January 1795
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Phila. Jany. 11. 1794 [1795]
The last subject before the H. of Reps. was a Bill revising the Naturalization law, which from its defects & the progress of things in Europe was exposing us to very serious inconveniences. The Bill requires 1. A probationary residence of 5 instead of 2 years, with a formal declaration on oath of the intention 3 years at least prior to the admission. 2. an oath of abjuration, as well as of allegiance. 3. proof of good character, attachment to the principles of our Government, and of being well disposed to the good order & happiness of the U. S. 4. Where the candidate has borne any title or been of any order of Nobility, he is to renounce both on record. This last raised some dust. The Eastern members were weak eno’ to oppose it; and Dexter as a setoff moved a correspondent clog on emigrants attached to slave holding. Whether they will [be] able to throw the dust they have raised into the eyes of their Constituents I know not. It will not be easy I think to repair the blunder they have committed if it reaches the people. On the yeas & nays there [were] more thn. 60 for & little more than 30 agst. the clause. The Bill is gone to the Senate. Our revenue from trade is so increased as to supply a fund for commencing the discharge of the public debt. The excises laid at the last Session will probably be left as they stand. The treasury bench have attempted to make them perpetual, and brought about a Report of a Come. to prolong them till the year 1801. Another Come. after conferring with the Sugar Bakers & Snuff Makers have agreed on a Counter Report which will probably defeat the project. The French gain victories faster than we can relate them. In Spain, Sardinia & Holland they are equally sweeping every thing before them. They were not in Amsterdam but expected in a few days. The patriotic party was openly revived, and it was not doubted that the Stadholder would move off to England for his personal safety. The D. of York has been well drubbed again at Nimeguen. It was said to be agitated in the British Cabinet whether he should not with all his troops be withdrawn from the Continent. It is surmised that Prussia has actually treated with France, and that the Emperor is taking the same Course. It is indeed agreed that France can dictate peace to all her enemies, except England; and that she will probably do so in order to have a fair campaign with Engld. alone. Nothing final yet from Jay. It is expected here that he will accomplish much if not all he aims at. It will be scandalous, if we do not under present circumstances, get all that we have a right to demand. Not a word from Monroe. Knox is succeded by Pickering. The successor to H. not fiat, but likely to be Wolcot. H will probably go to N. Y. with the word poverty for his label. The Legislature of Pennsylva. have voted out the Western Members. It is said they will suspend important business till the seats can be refilled—but this will make little difference as the City party will still be a majority. Bingham will be the Senator—Unless the Germans can be prevailed on to vote for Tench Coxe. They like neither the one nor the other; not Bingham because an Aristocrat—not Coxe on the old score of his being a Tory in the War.
